UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 24, 2010 EXLSERVICE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33089 (Commission File Number) 82-0572194 (I.R.S. Employer Identification No.) 280 Park Avenue New York, New York 10017 (Address of principal executive offices) Registrant’s telephone number, including area code:(212) 277-7100 NOT APPLICABLE (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On June 24, 2010, ExlService Holdings, Inc. (the “Company”) held its annual meeting of stockholders.The matters voted upon were: (1) the election of three Class I members of the board of directors of the Company and (2)the ratification of the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for fiscal year 2010. Each of the three nominees for election to the board of directors wasduly elected to serve as a director until the annual meeting of stockholders in 2013 or until his successor is duly elected and qualified in accordance with the by-laws of the Company. The results of the voting were as follows: Nominees For Withheld Broker Non-Votes Edward V. Dardani Rohit Kapoor Kiran Karnik The proposal to ratify the selection of Ernst & Young LLP as the independent registered public accounting firm of the Company for fiscal year 2010 was approved. The results of the voting were as follows: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. EXLSERVICE HOLDINGS, INC. (Registrant) Date: June 30, 2010 By: /s/Amit Shashank Name: Amit Shashank Title: Vice President, General Counsel and Corporate Secretary
